UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): January 15, 2008 FUND.COM INC. (Exact name of registrant as specified in its charter) Delaware 333-121764 26-1143500 (State or other jurisdiction ofIncorporation) (Commission File Number) (IRS Employer Identification No.) 455 Broadway, 4th Floor New York, New York 10012 (Address of Principal Executive Offices) (212)625-3591 Registrant’s Telephone Number, Including Area Code Eastern Services Holdings, Inc 1221 Ocean Avenue #1202 Santa Monica, California90401 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 1.01Entry Into a Material Definitive Agreement. On January 15, 2008, Fund.com Inc. (“Fund”) merged (the “Merger”) with and into Eastern Services Holdings, Inc. (“Eastern”) pursuant to an Agreement and Plan of Merger, dated as of January 15, 2008 (the "Agreement"). In connection with the merger Eastern Services Holdings, Inc. changed its name to Fund.com Inc. (the "Surviving Corporation").Pursuant to the Agreement, each share of common stock, par value $0.00001 per share of Fund (“Fund Common Stock”) was converted into the right to receive .1278validly issued, fully paid and non-assessable shares of Class A Common Stock of the Surviving Corporation; provided, however, if a holder of Fund Common Stock also held Series A Preferred Stock, par value $.001 per share, of Fund (“Fund Preferred Stock”) then each share of Fund Common Stock held by such holder was converted into the right to receive .1278validly issued, fully paid and non-assessable shares of Class B Common Stock (and Fund Preferred Stock held by such holder was cancelled).Also pursuant to the Agreement, each share of common stock, $0.001 par value per share, of Eastern was converted into the right to receive onevalidly issued, fully paid and non-assessable share of Class A Common Stock of the Surviving Corporation.As a result, at closing we issued37,112,345 shares of our Class A Common Stock and 6,387,665 shares of our Class B Common Stock to former shareholders of Fund.com Inc., representing 87% of our outstanding Class A Common Stock and 100% of our Class B Common Stock following the merger. The merger consideration was determined as a result of arm’s-length negotiations between the parties. Each share of Class A Common stock has one (1) vote per share.Each share of Class B Common Stock has ten (10) votes per share.The holders of Class B Common Stock shall have the right to convert each share of Class B Common Stock into one share of Class A Common Stock (adjusted to reflect subsequent stock splits, combinations, stock dividends and recapitalizations). The shares of our Class A Common Stock and Class B Common Stock issued to Fund’s shareholders as part of the merger were not registered under the Securities Act of 1933, as amended. These shares may not be sold or offered for sale in the absence of an effective registration statement for the shares under the Securities Act of 1933, as amended, or an applicable exemption from the registration requirements. Certificates evidencing these shares of common stock contain a legend stating the same. No shares of the Surviving Corporation’s common stock issued to Fund’s shareholders will be immediately eligible for sale in the public market without restriction pursuant to Rule144. Upon the closing of the Merger, as of January 15, 2008, Ahkee Rahman, our sole director, resigned from all offices that she holds with Eastern Services Holdings, Inc. and from her position as our director effective immediately.Following Ms. Rahman’s resignation and pursuant to the Agreement the directors of Fund, Daniel Klaus, Michael Hlavsa, Lucas Mann and Darren Rennick, became the directors of the Surviving Corporation. On January 15, 2008 in connection with the closing of the Merger, Daniel Klaus was appointed Acting Chief Executive Officer, Lucas Mann was appointed Chief Marketing Officer, Michael Hlavsa was appointed Chief Financial Officer and Darren Rennick was appointed Executive Vice President.In addition, as of February 1, 2008, Raymond Lang will become our Chief Executive Officer. We amended and restated our certificate of incorporation in connection with the Merger and our amended and restated certificate of incorporation is incorporated herein by reference to Exhibit 3.1 to this Current Report on Form 8-K. Unless otherwise indicated, the information contained herein has been adjusted to reflect a 9-for-1 dividend on the Surviving Corporation’s Class A Common Stock and Class B Common Stock, payable to holders of record of the Surviving Corporation’s Class A Common Stock and Class B Common Stock on January 15, 2008. Following the Merger, the Surviving Corporation relocated our executive offices to 455 Broadway, 4th Floor, New York, New York 10012.This summary description does not purport to be complete and is subject to, and is qualified in its entirety by reference to, the Merger Agreement attached as an exhibit hereto. Prior to the Merger, there were no material relationships between Eastern Services Holdings, Inc. and Fund.com or any of our respective affiliates, directors or officers. 2 Item 2.01Completion Of Acquisition Or Disposition Of Assets. The information set forth in Item1.01 is hereby incorporated by reference. The Merger The information set forth in Item1.01 is hereby incorporated by reference. Changes Resulting from the Merger As a result of the Merger Eastern Services Holdings, Inc. ceased being a shell company as that term is defined in Rule 12b-2 of the Securities Exchange Act of 1934. Description of Our Company and Predecessor Eastern Service Holdings, Inc. was incorporated under the laws of the State of Delaware on November 5, 2004. Eastern Service Holdings, Inc. commenced operations for the purposes of evaluating, structuring and completing a merger with Eastern Services Group, Inc. and, on November 9, 2004, Eastern Service Holdings, Inc. obtained all of the outstanding stock of Eastern Services Group, Inc. Eastern Services Group, Inc., was established in the State of Nevada in February 1998 and provides state and local tax consultation and analysis to casinos in the Las Vegas metropolitan area with a focus on assessing tax liability on real and personal property and review of sales and use tax.On December 21, 2007, all of the issued and outstanding shares of common stock of Eastern Services Group, Inc. were sold to Richard S. Carrigan in exchange for approximately $105,000 in accrued salary. Following the sale, Eastern Services Holdings, Inc has no debts, liabilities or obligations relating to Eastern Services Group, Inc. In conjunction with the closing of the Merger, the Surviving Corporation changed its name to Fund.com and succeeded to the business of Fund.com as our sole line of business.We will also seek to obtain a new ticker symbol for quotation on the OTC Bulletin Board. Description Of Business Unless the context requires otherwise, “we”, “our”, “us” and similar expressions refer to Fund.com, Inc. prior to the closing of the Merger on January 15, 2008, and to Eastern Services Holdings, Inc. (now know as Fund.com, Inc.) as successor to the business of Fund.com, Inc., following the closing of the Merger on January 15, 2008. Our Business. We were organized under the laws of the State of Delaware on September 20, 2007 under the name Meade Technologies Inc., and are a development stage company that intends to operate an internet-based investment fund marketplace and online community. On January 8, 2008 we changed our name to Fund.com Inc. Our executive offices are located at 455 Broadway, 4th Floor, New York, New York10012. Our telephone number is (212) 625-3591. Our web address is: www.fund.com.The contents of our website are not part of this current report and should not be relied upon with respect thereto. Our main web presence, www.fund.com, will provide consumers with free information about investment funds including original, aggregated and community selected articles about the fund industry, statistics on fund performance and other fund-specific detail. Our objective is to establish www.fund.com as a source of information for individual investors regarding investment funds, including mutual funds, hedge funds, money market funds, exchange traded funds, closed-end funds, commodity funds and other types of pooled investment vehicles.We intend to operate www.fund.com as an online vertical marketplace and search directory for fund information. We anticipate that www.fund.com will derive revenue from online advertising, lead generation and referral fees.We also intend, through our wholly-owned subsidiary Fund.com Managed Products Inc. (formerly known as Meade Managed Products Inc.), to research and develop intellectual property in the form of fund investment indexes and related index-linked investment products and to license this intellectual property to third parties in consideration for recurring license fees paid to us based on a fixed percentage of assets managed by such third party using our index-linked investment products. Through another of our wholly-owned subsidiary, Fund.com Capital Inc. (formerly know as Meade Capital Inc.), we intend to structure and invest in index-linked investment products, generally referred to as structured products. 3 We believe that our target market, individuals with, or considering, an investment in an investment fund, is a multi-trillion dollar industry.As reported by the Investment Company Institute (“ICI”) in its 2007 Investment Company Factbook, the United States mutual fund industry was a 10.6 trillion dollar industry in 2006, accounting for 48 percent of the 21.8 trillion dollars in mutual fund assets worldwide.We believe that hundreds of billions of dollars flow annually into funds of all kinds. We also believe other large financial services industries like banking, mortgages and credit cards are successfully served by online companies like Bankrate.com, Lendingtree.com and Creditcards.com, respectively; however, we believe that the fund industry lacks similar vertically focused distribution providers. We believe that third party distribution of funds have largely been undertaken by financial advisors with traditional marketing channels, including in-person client meetings with brokers. We believe that existing sales channels can be successfully augmented by www.fund.com. In response to consumer demand for detailed and easy to find information on specific topics, the internet has seen an increase in the popularity of vertical online marketplaces. The intention of a vertical marketplace is to provide consumers with the capability to research, compare and learn more about products and services in specific vertical industry sectors. Vertical marketplaces can deliver comprehensiveness, relevancy and efficiency in the form of in depth content for a specific niche to consumers and targeted, higher quality leads and advertising opportunities to advertisers.We consider www.fund.com a vertical marketplace. By focusing on funds with www.fund.com we believe we will have an advantage over general financial information websites, in that we will be able to go deeper and present more structured information on the fund industry for our visitors than most general financial websites can. We believe that fund companies will gain exposure through www.fund.com to would-be fund buyers who are much closer in time to a purchase decision than someone searching for fund information through a search engine or a site focused more on stocks than funds. We believe that several factors will make www.fund.com a successful vertical marketplace: · Aggregation of all fund related content; · Ease of use; · Presentation of unbiased information, thus allowing a user to trust that our marketplace is working for them, not for advertisers; and · Relevant and in-depth content. Our Industry We intend to principally service the finance segment of the business information industry. We believe there is an increased demand for financial information arising from increasing complexity of investment instruments and that consumers will increasingly rely on the internet as the principal source of information that they use to access this information. The number of individual investors in the United States investing in funds is growing at a significant rate. In 2006, the United States individual investor market consisted of approximately 55 million United States households, according to the ICI, up from just 4.6 million United States households in 1980. We also believe ongoing growth in the number of investors and in the financial services industry as a whole, both in the United States and elsewhere, will continue to support demand for economic and financial information and that the preferred medium for finding this information will be the internet. We intend to make the financial information we provide to our visitors accessible to investors first by paring back the amount of information available to investors, and focusing in on a specific segment of the investment industry, namely funds, and second by presenting this fund specific information to consumers in an approachable, easy to navigate manner. 4 Our Strategy Our Fund.com Technologies Inc.(formerly Meade Online Technologies Inc.) Products We divide the market for our fund information products and services into two segments: individual investors, and financial advisors and institutions, such as banks, insurance companies, mutual fund companies and brokerage firms. Individual Investors It is our intention to build, as quickly as possible, a large community of investors or potential investors and to provide them with a forum where they will find information and data that they have collectively deemed relevant to financial investment decision making. We feel that charging for content will impair our ability to build this community; therefore at this time, we intend that the majority of our website content will be free. We intend to derive a portion of our revenue from subscription sales. Certain items, like analyst reports, will be made available for purchase, at a profit to us, to those members of the www.fund.com community willing to subscribe to this data. However, we believe a significant portion of revenue will be derived from advertising and lead generation. These revenues are expected to be closely correlated to the number of unique visitors to our website. We believe that many of these investors seek out third-party sources of information to validate the advice they receive. We also believe that it is in the best interests of financial professionals that investors become better educated on their investment decisions, as a better informed investor will optimize a financial planner’s ability to structure a risk aligned portfolio for its customer. For this reason, we believe that www.fund.com can be positioned as a resource to which financial advisors and even fund companies can refer their clients to become better educated on fund investments, in effect making our customer - the financial advisor - also a source of visitors to our website. We also believe that investors are looking for independent sources for investment information for advice verification. While the demand for investment information and advice has increased, we believe that there is often a gap between the demand and the level of trust investors have in the information they are provided. Our site, www.fund.com, will be a community site populated by visitors whose primary agenda is to share financial information for the purpose of making sounder collective investment decisions. Where an investor may question the motivations of a financial advisor, an analyst or even a journalist, we believe an investor is less likely to question information that has been vetted and ranked by the www.fund.com investor peer community. Financial Advisors and Institutions We expect to derive a significant portion of our revenue from lead generation and advertising sales, primarily from companies within the financial services industry. Given the nature and intended manner of presentation of our content, namely, always current finance related information and community based information analysis, we anticipate our audience will present an attractive demographic for advertisers. We believe the typical visitor to our site will be: · highly inclined to make an investment, most likely in a fund; and · a frequent return visitor, given that the information on our site is constantly being updated by our user community. We will derive revenue from fees generated when lead forms filled in by www.fund.com visitors are submitted to funds or financial advisors. We will also offer a variety of advertising options that may be purchased individually or in packages, such as “run-of-site” banner advertisements that run throughout our web site, priced CPM (cost per thousand impressions); premium positioning advertising featuring targeted advertisements; CPC (cost per click) search advertisements; sponsorships, which will run in a fixed area of our web site for a set duration; and advertising on email bulletins and other newsletters delivered to our community. We may also launch a contextual advertising program whereby advertisements from our inventory of advertisers would be served on www.fund.com affiliated websites like accreditedinvestor.com. 5 We believe that there is a significant and growing pool of financial advisors and fund companies that we can draw from for advertising and lead revenue. As of year-end 2006, there were, according to ICI, 15,638 investment companies in the United States: 8,726 mutual funds (including funds that invest in other funds), 5,907 unit investment trusts, 646 closed-end funds, and 359 exchange traded funds. Fund.com Managed Products, Inc. Our wholly-owned subsidiary, Fund.com Managed Products, Inc., a Delaware corporation, will specialize in developing asset management products. We intend for the products specifically to include the identification, construction and publishing of investment indices. The indices are intended to be designed to provide investors and the investment community with additional benchmarks for measuring absolute and relative investment performance. Indices can assist investors in better understanding the performance of their own investment portfolio as against the indices and, therefore, may be helpful information tools. Fund.com Managed Products, Inc. intends to evaluate demand from its user community for such products and will seek to develop products where our management determines demand will result in adequate fee income. Fund.com Capital Inc. Fund.com Capital Inc., a Delaware corporation, is a wholly-owned subsidiary of Fund.com Managed Products, Inc. We intend for Fund.com Capital Inc. to make active (non-passive) investments on our behalf, including in other financial institutions and fund management companies and in strategic products offered or managed by either in certain instances. As described below under “Material Agreements or Arrangements” Fund.com Capital Inc has deposited $20.0 million of its seed funding in a 36 month CD issued by an affiliated offshore bank. Revenue Prospects Online Advertising Revenue. Driving visitors to www.fund.com will be critical to our success. We believe our sales and marketing efforts will be responsible for generating a significant portion of new visits to our site. Additionally, we believe www.fund.com will have other competitive advantages in the generation of website traffic, including two key low cost means of generating traffic to www.fund.com, namely: 1. its affiliation and cross-branding relationship with EQUITIES Magazine (a company affiliated with our largest shareholder in terms of votes), an established financial media company; and 2. the URL www.fund.com is a domain name that is broad, easy to remember and highly marketable. Database Lead Generation. We intend to market financial information products to potential customers identified in proprietary databases, including databases owned by EQUITIES Magazine.It is our intention that we will be paid a fixed fee by lead partners such as fund companies, financial planners and other financial service information providers when one of our referrals opens an account with one of these lead partners. Our success will be dependent on the quality of the databases we market to and the appeal of the information-based products we are selling. Content Licensing.Through our wholly-owned subsidiary Fund.com Managed Products Inc., we intend to research and develop intellectual property in the form of fund investment indexes and related index-linked investment products and to license this intellectual property to third parties in consideration for recurring license fees paid to us based on a fixed percentage of assets managed by such third party using our index-linked investment products. We currently have intellectual property associated with one index from which we will generate licensing income. We intend to develop other content and other licensing agreements. Advisory Fees.We are in discussions with and intend to enter into consulting agreements to provide advisory services to third party investment product providers.We intend that these third party providers will also enter into a license agreement for our indexes.We anticipate that these consulting agreements will provide for Fund.com Managed Products, Inc. to assist in establishing investment products that use our content as an investment benchmark.Although we will not be the issuer of these investment products, we anticipate generating fees from both our consulting services and from third party indexes that are the subject of our licensing agreements. 6 Structured Products.
